United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 97-2517
                                   ___________

Donald R. Crabtree,                      *
                                         *
             Plaintiff - Appellant,      *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Kenneth S. Apfel, Commissioner,          *
Social Security Administration,          *    [UNPUBLISHED]
                                         *
             Defendant - Appellee.       *
                                    ___________

                          Submitted: December 5, 1997
                              Filed: December 17, 1997
                                  ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.


     Donald R. Crabtree appeals the district court’s1 decision granting summary
judgment to the Commissioner and affirming the Commissioner’s denial of disability
insurance benefits. Having carefully reviewed the record and the parties& submissions,



      1
       The Honorable Bobby E. Shepherd, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
we affirm the judgment of the district court for the reasons set forth in its memorandum.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-